An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance with
the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.


               IN THE COURT OF APPEALS OF NORTH CAROLINA

                                    No. COA16-1173

                                   Filed: 16 May 2017

Franklin County, No. 14 SP 75

IN RE: MATTER OF PROPOSED FORECLOSURE OF A DEED OF TRUST
EXECUTED BY SHEILA MCLEAN DATED JUNE 2, 2005, AND RECORDED IN
BOOK 1477, PAGE 417 ET. SEQ., OF THE FRANKLIN COUNTY REGISTRAR OF
DEEDS.

       Appeal by Sheila McLean from Order on Appeal of Clerk’s Order to Allow

Foreclosure Sale and Order Denying Appellant Bond entered 4 August 2016 by Judge

John W. Smith in Franklin County Superior Court. Heard in the Court of Appeals

19 April 2017.


       Sheila McLean, pro se.

       McGuireWoods, LLP, by Christopher B. Karlsson, for Appellee Nationstar
       Mortgage LLC.


       MURPHY, Judge.


       On 12 August 2016, Appellant filed notice of appeal from the Order on Appeal

of Clerk’s Order to Allow Foreclosure Sale and Order Denying Appellant Bond

entered by Judge John W. Smith on 4 August 2016. We note that Appellant’s brief

does not comply with North Carolina Rule of Appellate Procedure 28 in that it fails

to: cite to the record; cite any legal authority; include a standard of review; include a

signature page; or include any proof of service.           Further, Appellant failed to
                                   IN RE: MCLEAN

                                  Opinion of the Court



substantively discuss the Order Denying Appellant Bond on appeal, and, thus, we

dismiss the appeal of this Order as abandoned. N.C. R. App. P. 28(b)(6); see also

Goodson v. P.H. Glatfelter Co., 171 N.C. App. 596, 606, 615 S.E.2d 350, 358 (2005).

      Further, Appellant appears to raise in her brief issues related to the trial court

setting aside the dismissal of the foreclosure in an order entered by Judge Robert H.

Hobgood on 10 August 2015. However, her Notice of Appeal did not reference this

Order and her challenges to this order were not properly preserved in this appeal

pursuant to Rule 3(d) of the North Carolina Rules of Appellate Procedure.

      We have reviewed the record and find no reversible error as to the Order on

Appeal of Clerk’s Order to Allow Foreclosure Sale. Accordingly, we affirm both orders

of Judge Smith.


      AFFIRMED.


      Judges CALABRIA and DIETZ concur.

      Report per Rule 30(e).




                                         -2-